           Case 2:19-cv-00088-KS-MTP Document 1 Filed 06/05/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                                                                PLAINTIFF,


v.                                             CIVIL ACTION NO. 2:19-cv-________________
                                                                        88-KS-MTP


RUGER, MODEL M77, 270 CALIBER
RIFLE, SN: 7962454; H&R 1871, MODEL
PARDNER PUMP, 12-GAUGE SHOTGUN,
SN: NZ627824; NORINCO, MODEL SKS,
7.62X39MM RIFLE, SN: 21044027; SMITH
AND WESSON, MODEL M&P 15-22,
22-CALIBER RIFLE, SN: HCN2270; H&R,
MODEL 999 SPORTSMAN, 22-CALIBER
REVOLVER, SN: AP152939; AND ELITE
ARMS, MODEL JD-15, 5.56-CALIBER
RIFLE, SN: EA 3963                                                      DEFENDANT PROPERTY.

                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff United States of America, by and through the United States Attorney and the

undersigned Assistant United States Attorney for the Southern District of Mississippi, brings this

complaint for forfeiture in rem and, in accordance with Supplemental Rule G(2) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, alleges as

follows.

                                   NATURE OF THE ACTION

       1.       This is a civil action in rem to forfeit to the United States six firearms (the “Subject

Firearms”), all of which were involved in violations of federal laws:

                a.     Ruger, Model M77, 270-caliber rifle, SN: 7962454;
                b.     H&R 1871, Model Pardner Pump, 12-gauge shotgun, SN: NZ627824;
                c.     Norinco, Model SKS, 7.62x39mm rifle, SN: 21044027;
                d.     Smith and Wesson, Model M&P 15-22, 22-caliber rifle, SN: HCN2270;
                e.     H&R, Model 999 Sportsman, 22-caliber revolver, SN: AP152939; and
                f.     Elite Arms, Model JD-15, 5.56-caliber rifle, SN: EA 3963.
         Case 2:19-cv-00088-KS-MTP Document 1 Filed 06/05/19 Page 2 of 6



        2.      The Subject Firearms are subject to forfeiture under 18 U.S.C. § 924(d)(1) and 28

U.S.C. § 2461(c) because the Subject Firearms were used to facilitate violations of 18 U.S.C. §

922(g)(1) (felon in possession of a firearm).

                                   JURISDICTION AND VENUE

        3.      This Court has jurisdiction over an action commenced by the United States under

28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this particular

action under 28 U.S.C. § 1331 and 18 U.S.C. § 924.

        4.      This District is a proper venue, under 28 U.S.C. § 1355(b)(1)(A), because the acts

giving rise to this in rem forfeiture action occurred in Seminary, Mississippi, a city in this District,

and under 28 U.S.C. § 1395(b) because the Subject Firearms were found and seized in Seminary,

Mississippi, a city in this District.

                                   THE DEFENDANTS IN REM

        5.      The Subject Firearms consist of the following:

                a.      Ruger, Model M77, 270-caliber rifle, SN: 7962454;
                b.      H&R 1871, Model Pardner Pump, 12-gauge shotgun, SN: NZ627824;
                c.      Norinco, Model SKS, 7.62x39mm rifle, SN: 21044027;
                d.      Smith and Wesson, Model M&P 15-22, 22-caliber rifle, SN: HCN2270;
                e.      H&R, Model 999 Sportsman, 22-caliber revolver, SN: AP152939; and
                f.      Elite Arms, Model JD-15, 5.56-caliber rifle, SN: EA 3963.

Special Agents with the Federal Bureau of Investigation (FBI) initially seized firearms a, b, and c

on October 31, 2017, while executing a federal search warrant. Sheriff deputies from the

Covington County, Mississippi Sheriff’s Office seized firearms d, e, and f on April 15, 2018,

during a search of a tan Chevrolet Silverado 2500, to which the driver consented, in Seminary,

Mississippi, within the Southern District of Mississippi, Eastern Division. FBI agents thereafter

took possession of firearms d, e, and f on April 16, 2018. The Subject Firearms are located in

an FBI evidence vault in Jackson, Mississippi.


                                                   2
          Case 2:19-cv-00088-KS-MTP Document 1 Filed 06/05/19 Page 3 of 6



                                  BASIS FOR FORFEITURE

          6.    The Subject Firearms are subject to forfeiture under 18 U.S.C. § 924(d)(1) and 28

U.S.C. § 2461 because the Subject Firearms were used to facilitate violations of 18 U.S.C. §

922(g)(1) (felon in possession of a firearm).

          7.    Additionally, 18 U.S.C. § 924(d)(1) provides that all provisions of the Internal

Revenue Code of 1986 relating to the seizure, forfeiture, and disposition of firearms, as defined by

26 U.S.C. § 5845(a), shall, so far as applicable, extend to seizures and forfeitures under 18 U.S.C.

§ 924.

                               FACTS AND CIRCUMSTANCES

          8.    A detailed account of the facts and circumstances supporting the seizure and

forfeiture of the Subject Firearms is set out in FBI Special Agent Grady K. Fisher’s declaration,

which is attached hereto as Exhibit “A” and incorporated herein by reference.

          9.    The Subject Firearms were in the possession of Louie Bernard Revette and

involved in his violation 18 U.S.C. § 922(g)(1) (felon in possession of a firearm).

                                 FIRST CLAIM FOR RELIEF
                             (18 U.S.C. § 924 and 28 U.S.C. § 2461)

          10.   Paragraphs 1 through 9 above are incorporated by reference as if fully set forth

herein.

          11.   The Subject Firearms are subject to seizure and forfeiture to the United States

under 18 U.S.C. § 924(d)(1), which authorizes the forfeiture of “[a]ny firearm or ammunition

involved in or used in . . . any violation of any other criminal law of the United States.” 18 U.S.C.

§ 924(d)(1); see also 21 U.S.C. § 2461 (providing broader forfeiture authorization).




                                                 3
Case 2:19-cv-00088-KS-MTP Document 1 Filed 06/05/19 Page 4 of 6



                                 PRAYER FOR RELIEF

Plaintiff United States requests that:

(a)    the Court find that the United States has demonstrated it has a reasonable belief that

       the Subject Firearms are forfeitable to the United States under 18 U.S.C. § 924

       and 28 U.S.C. § 2461;

(b)    under Supplemental Rule G of the Supplemental Rules for Admiralty or Maritime

       Claims and Asset Forfeiture Actions, the Court issue a warrant of arrest in rem for

       the arrest and seizure of the Subject Firearms based on this verified complaint,

       which the United States will execute to bring the Subject Firearms within the

       jurisdiction of the Court for purposes of this statutory forfeiture action;

(c)    process issue to enforce the forfeiture of the Subject Firearms;

(d)    notice of this action be given to all under Supplemental Rule G(3)(b), which the

       United States will execute upon the Subject Firearms located in the custody of the

       FBI under 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c);

(e)    notice of this action be given to all persons and entities known or thought to have

       an interest in or right against the Subject Firearms to appear and show why the

       forfeiture should not be decreed;

(f)    the Court decree that forfeiture of the Subject Firearms to the United States is

       confirmed, enforced, and ordered;

(g)    the Court award the United States its costs and disbursements in this action; and

(h)    the Court order such other relief that it deems just and proper.




                                           4
Case 2:19-cv-00088-KS-MTP Document 1 Filed 06/05/19 Page 5 of 6



Dated: Wednesday, June 5, 2019         Respectfully submitted,


                                       D. MICHAEL HURST, JR.
                                       UNITED STATES ATTORNEY


                                 By:   /s/ J. Wesley Webb
                                       J. WESLEY WEBB (MSB #104495)
                                       ASSISTANT UNITED STATES ATTORNEY
                                       OFFICE OF THE UNITED STATES ATTORNEY
                                       SOUTHERN DISTRICT OF MISSISSIPPI
                                       501 East Court Street, Suite 4.430
                                       Telephone: 601.965.4480
                                       Facsimile: 601.965.4032
                                       E-mail: James.Webb2@usdoj.gov




                                   5
      Case 2:19-cv-00088-KS-MTP Document 1 Filed 06/05/19 Page 6 of 6




                                       VERIFICATION

       I, Grady K. Fisher, hereby verify and declare under penalty of perjury that I am a Special

Agent with the Federal Bureau of Investigation (FBI), that       I   have read the foregoing Verified

Complaint for Forfeiture in rem and know the contents thereof, and that the matters contained in

the Verified Complaint for Forfeiture in rem are true to my own knowledge, except that those

matters herein stated to be alleged on information and beliefl and as to those matters,     I believe

them to be true.

       The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States of America, information supplied to me by other law

enforcement officers, as well as my investigation of this case, together with others, as an FBI

Special Agent.

       Dated this the   Sofi   day of May,   2}lg.



                                                      . Fisher


                                              Federal Bureau of lnvestigations
                                  Case 2:19-cv-00088-KS-MTP Document 1-1 Filed 06/05/19 Page 1 of 1
sJS 44 (Rev.           l2107)
                                                                                     CNIL COVER SHEET                                               Civil No.: 2:19-cv-88-KS-MTP

the       civil docket sheet. (sEE TNSTRUCTToNS oN                 THE REVERSE oF THE FoRM.)

 I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
     United States of America                                                                                               Ruger, Model M77, 270 Caliber Rifle,                                         7962454, et al.

          (b)   County ofResidence ofFirst Listed Plaintiff                                                                County of Residence of First Listed               Defendanl Covington COUrlty
                                         (EXCEPT IN U.S, PLAINTIFF CASES)                                                                                       (IN U,S, PLAINTIFF CASES ONLY)
                                                                                                                                     NOTE: IN LAND CONDEMNATION CASES.                       USE THE LOCATION OF THE
                                                                                                                                                 LAND INVOLVED.

          (C)   Attorney's (Finn Nme,        Address, and Telephone Number)                                                 Attomeys (lf Krown)
 lr,larc A. Perez, U.S. Attorney's Office
 501 East Court Street, Suite 4.430, Jackson, MS 39201 (601) 965-4480


           BASIS OF JURISDICTION                             (Ptace m     "X" in one Box onty)                      CITIZENSHIP OF PRINCIPAL PARTIEStpruce                                              m "X" in one Box for ptaintiff
                                                                                                                         (For Diversity Crues Only)                                                  md One Box for Defendant)
            U.S. Govemment                       O3   Federal Question                                                                               PTF DEF                                                       PTF DEF
                Plaintiff                                (U.S. Govemment Not a Party)                           CitizenofThisState                   Ol  trl                 lncorporated or Principal   Place         A 4          I   4
                                                                                                                                                                             ofBusiness [n This State

n2          U.S. Govemment                       O4    Diversity                                                CitizenofAnotherstate A2                          A     2    IncorporatedardPrincipalPlace             O 5          O   5
                Defendant                                                                                                                                                       ofBusiness In Another State
                                                         (lndicate Citizenship ofPades in ltem III)

                                                                                                                Citizen or Subject        ofa        O3           D     3    ForeignNation                             D 6          0   6


IV.         NATT]RE OF                  T]IT

D I l0 Insuance                                  PERSONALINJURY PERSONALINJURY                                      6I   0 Agriculture                     A    422 Appeal 28 USC 158                  400 State Reapportioment
o     120   Maine                                 310 Airplme           D 362 Personal lnjury -                     620 Other Food & Drug                  D    423 Withdrawal                         4 I 0 Antitrust
o     130   Miller Act                           315 Airplme Product           Med. Malpractice                     625 Drug Related Seirue                         28 USC 157                         430 Bmks md Bmking
a     140    Negotiable Instrument                    Liability         O 365 Personal Injury -                         ofProperty 2 I USC 88 t                                                        450   Comerce
D     I   50 Recovery ofOverpayment              320 Assault, Libel &          Product Liability                    630 Liquor Laws                                                                    460 Deportation
            & Enforcementof                           Slmder            O 368 Asbestos Personal                     640 R.R. & Truck                            820 Copyrights                         470 Racketeer Influenced md
o l5l Medicare Act                               330 Federal Employers'        Injury Product                       650 Airline Regs.                           830 Patent                                   Compt Orgaiations
a 152 Recovery of Defaulted                           Liability                Liability                            660 Occupational                            840 Trademark                          480 Consumer Credit
            Student Loms                         340Mrine                PERSONALPROPERTY                               Safety./Health                                                                 490 Cable/Sat TV
          (Excl. Veterms)                        345 Muine Product      D 370 Other Fraud                           690 Other                                                                          8 l0 Selective Service
o    153  Recovery of Overpalmenl                     Liability         D 371 Truth in Lending                                                                                                         850 Secuities/Commodities/
          of Veterm's Benefits                   350MotorVehicle D 380OtherPersonal                                 710 Fair Labor Stmdilds                     86r HrA (1395tr)                             Exchmge
o    I 60 Stockholders' Suits                    355 Motor Vehicle            Property Dmage                            Act                                     862 Black Lug (923)                    875 Customer Challenge
o    I 90 Other Contract                              Product Liability D 385 Property Danage                       720 Labor,Mgmt. Relations                   863 DIwC.Dlww (40s(g))                     12 usc 3410
o    195 Contract Product Liability              360 Other Personal           Product Liability                     730 Labor,Mgmt.Reporting                    864 SSID TitIC XVI                     890 Other Statutory Actions
-t   196 Frmchise                                                                                                      & Disclosure Act                                                                891 Agricultual Acts
                                                                                                                    740 Railway Labor Act                                                              892 Economic Stabilization Act
D    210 Land Condermation                   D   441Votrng                         510 Motions to Vacate            790 Other Labor Litigation                  870   Tues   (U.S.                     893 EnviromentalMatters
D    220 Foreclosue                          O   442 Employment                          Sentence               D   791 Empl. Ret. Inc.                               or Defendmt)                     894 Energy Allocation Act
D    230    Rent Lease &    Ejectment        O   443 Homing/                       Habeas Corpus:                       Security Act                       il   871   IRS-Third  Party                 895 Freedom of [nfomation
O    240    Torts to Lmd                            Accomodations                  530   General                                                                      26 USC 7609                            Act
O    245    Tort Product Liability           O   444 Welfae                        535   Death Penalty                                                                                                 900Appeal of Fee Detemination
O    290    A1l Other Real Property          O   445 Amer. w/Disabilities -        540   Mmdmus & Other                                                                                                   Under Equal Access
                                                    Ernployment                    550   Civil Rights           O   463 Habeas Corpus -                                                                    to Justice
                                             O   446 Amer. w/Disabilities -        555   Prison Condition              Alien Detainee                                                           il     950 Constitutionality   of
                                                    Other                                                       O   465 Other Imigration                                                                   State Statutes
                                             O   440 Other Civil Rights                                                  Actions




          ORIGIN                 (Place m      "X" in One Box Only)                                                                                                                                                ADDeal to Districr
            Orisinal            il 2    Removed      fiom          O      3   Remanded from              fl {   Reinstated      or fl        5
                                                                                                                                                 Transferred from
                                                                                                                                                 another    district u           o Multidistrict         n j       {{dgg.rrom
            Proieeding                  State Court                           Appellate Cou(                    Reopened                                                           Litigation
                                                    lite the U.S. Civil              Lder   which vou are filins                   cite   jurisdictional statutes unless diversity):
                                                    18 U.S.C. 92                     and2SuSC                   246
VI.         CAUSE OF ACTION                        Brief description of cause:
                                                   Civil forfeiture of 6 firearms seized from Louie Bernard Revette
VII. REQUESTED                          IN              CHECK IF THIS IS A CLASS               ACTION               DEMAND           $                                   CHECK YES only if demanded in complainl
            COMPLAINT:                                  IINDERFRCP            23                                                                                         JURY DEMAND:                    O   Yes dNo
VIII.           RELATED CASE(S)
                                                      (Seeinstmctions):
                IF ANY                                                         JUDGE                                                                            DOCKETNUMBER




                                                                                                                                                      Starrett                                          Parker
